internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-104074-00 date date legend date date taxpayer date dear sir this responds to your request dated date requesting permission to revoke elections under sec_528 of the internal_revenue_code for the taxable years ending date and date for the taxable years ending date and date taxpayer a condominium association hired an accountant to prepare its federal_income_tax returns the accountant prepared and submitted to taxpayer returns prepared on form 1120-h u s income_tax return for homeowners associations for each tax_year taxpayer’s accountant did not inform taxpayer that by filing form 1120-h taxpayer was making an annual election to be treated under sec_528 thus taxpayer was not aware of the annual option to choose between filing form_1120 u s_corporation income_tax return and form 1120-h on each occasion taxpayer’s treasurer relied on the accountant’s advice and signed the return both returns were filed with the internal_revenue_service thus making effective elections to be taxed as a homeowners_association for both years under sec_528 for the taxable_year ending date taxpayer retained a new accountant to do its accounting and tax work based on his review the new accountant informed taxpayer that electing under sec_528 was not in its best interests for the tax years ending date and date the use of form_1120 would have resulted in a lower tax_liability for those years because the income reported would have been subject_to a lower marginal tax_rate if a sec_528 election had not been made after discovering the filing of its tax returns on form 1120-h was inappropriate taxpayer requested permission to revoke plr-104074-0 the sec_528 elections for the tax years at issue so that it could calculate its federal_income_tax as a corporation using form_1120 sec_528 provides that certain homeowners associations may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income exempt_function_income consists solely of amounts received as membership dues fees or assessments from owners of residential units or residential lots sec_1_528-8 of the income_tax regulations provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each tax_year the election is made by filing a properly completed form 1120-h sec_1_528-8 provides that an election to be treated as a homeowners_association is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner revrul_82_203 1982_2_cb_109 and revrul_83_74 1983_1_cb_112 set forth situations in which the consent of the commissioner was requested to revoke an election under sec_528 these revenue rulings provided that considerations or factors similar to those described in revproc_79_63 1979_2_cb_578 factors that were taken into consideration by the commissioner in determining whether an extension of time for making an election will be granted under the former regulation sec_1 were appropriate in determining whether taxpayers would be permitted to revoke previous elections made under sec_528 factors that are given consideration are now found in sec_301_9100-1 through of the procedure and administration regulations when applied to a request for the revocation of sec_528 election these considerations require that the taxpayer requesting permission to revoke its election must establish that the taxpayer acted reasonably and in good_faith and the granting of relief would not prejudice the interests of the government revrul_82_203 1982_2_cb_109 holds that a homeowners_association will not be permitted to revoke elections made under sec_528 of the code in previous years to obtain the benefit of a net_operating_loss incurred in a subsequent tax_year based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly permission to revoke the elections made under sec_528 for the tax years ending on date and date is granted provided that the revocation is not sought in order to obtain the benefit of a net_operating_loss incurred in a subsequent tax_year we note that sec_277 will apply to taxpayer if a sec_528 election is not in effect see revrul_90_36 1990_1_cb_59 plr-104074-0 taxpayer must file a properly completed form 1120-x amended u s_corporation tax_return for both tax years within days of the date of this ruling a copy of this ruling should be attached to each tax_return except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
